                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

URIEL HERRERA and JUAN                           )
CARLOS HERNANDEZ,                                )
                                                 )
                                 Plaintiffs,     )
                                                 )
v.                                               )              Case No. 19-2470-CM-TJJ
                                                 )
DECAL CONSTRUCTION, LLC and                      )
SHOAIB CHATTA,                                   )
                                                 )
                                 Defendants.     )

                                  MEMORANDUM AND ORDER

           Before the Court is Plaintiffs’ Motion for Protective Order (ECF No. 9). Plaintiffs request

a protective order prohibiting Defendants from seeking discovery related to the immigration

status of Plaintiffs in this action. For the reasons discussed below, the Court grants the motion.

           Plaintiffs filed this action on August 14, 2019 pursuant to the Fair Labor Standards Act

(“FLSA”) for unpaid overtime wages for work they performed for Defendants. Plaintiffs request

a protective order, pursuant to Fed. R. Civ. P. 26(c), preventing Defendants from seeking

discovery related to Plaintiffs’ immigration status. Plaintiffs argue federal courts have repeatedly

prohibited such tactics.1 Defendants oppose the motion, arguing instead that “discovery into the

Plaintiffs’ immigration status is necessary because undocumented workers cannot recover

damages under the FLSA.”2

           Although the Tenth Circuit has not ruled on the exact issue presented here, this Court has

previously granted a motion for protective order prohibiting a defendant from seeking discovery




1
    ECF No. 10.
2
    ECF No. 14 at 1.
on issues related to the immigration status of the plaintiffs in an FLSA case.3 Additionally, in

Garcia v. Palomino, Inc., this Court ruled in the context of a motion to reopen discovery that the

information the defendants sought, “namely information relating to Plaintiffs' immigration status,

ha[d] no bearing on the underlying issue of [that] case: whether Plaintiffs [were] entitled to

recover unpaid wages for work already performed under the FLSA.”4 These cases support

Plaintiffs’ request for a protective order in this case.

           Moreover, the cases Defendants cite in support of their position are nonbinding and

distinguishable from this case. Defendants cite Hoffman Plastic Compounds, Inc. v. NLRB.5 In

that case, the U.S. Supreme Court reversed a judgment for back-due wages issued to an

undocumented worker pursuant to the National Labor Relations Act, not the FLSA. As Plaintiffs

state, “courts have consistently held that Hoffman is inapplicable to the FLSA by distinguishing

between back pay for work that was not actually performed but would have been performed if

not for the employer’s illegal action and back pay for work already performed, as with the

FLSA.”6 Indeed, both parties agree the Eighth Circuit has expressly held that Hoffman does not

apply to FLSA cases.7

           Defendants also cite Egbuna v. Time-Life Libraries, Inc.8 There, the Fourth Circuit held

that unauthorized aliens lacked standing to sue for allegedly back-due wages for retaliation under




3
 Sanchez v. Creekstone Farms Premium Beef, LLC, No. 11–4037–KGG, 2011 WL 5900959 (D. Kan. Nov. 23,
2011).
4
    Garcia v. Palomino, Inc., No. 09–2115–EFM, 2010 WL 5149280, at *1 (D. Kan. Dec. 13, 2010)).
5
    535 U.S. 137 (2002).
6
    ECF No. 16 at 2 (citing Lucas v. Jerusalem Café, LLC, 721 F.3d 927, 935 (8th Cir. 2013)) (emphasis added).
7
    See Lucas v. Jerusalem Café, LLC, 721 F.3d 927 (8th Cir. 2013).
8
    153 F.3d 184 (4th Cir. 1998) (en banc).




                                                          2
Title VII of the Civil Rights Act of 1964. But again, this is different than Plaintiffs’ FLSA claim

for wages for work already performed.

            The Court finds that the information Defendants seek relating to Plaintiffs' immigration

status has no bearing on the underlying issue in this case of “whether Plaintiffs are entitled to

recover unpaid wages for work already performed under the FLSA.”9 Further, as in Garcia, the

Court finds that “the damage and prejudice which would result to Plaintiffs if discovery into their

immigration status is permitted far outweighs whatever minimal legitimate value such material

holds for Defendants.”10 Therefore, the Court grants Plaintiffs’ motion.

            IT IS THEREFORE ORDERED BY THE COURT that Plaintiffs’ Motion for

Protective Order (ECF No. 9) is granted.

            IT IS SO ORDERED.

            Dated November 18, 2019, at Kansas City, Kansas.




                                                                           Teresa J. James
                                                                           U. S. Magistrate Judge




9
    Garcia v. Palomino, Inc., No. 09–2115–EFM, 2010 WL 5149280, at *1 (D. Kan. Dec. 13, 2010)).
10
     Id. (internal quotations omitted).




                                                        3
